Citation Nr: 0211513	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-18 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim for service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active service in support of the U.S. Armed 
Forces in the Far East and recognized guerilla service from 
September 1941 to August 1942 and from February 1945 to June 
1946.  He was a prisoner of war from April 1942 to August 
1942.  He died in December 1969.  The appellant is the 
veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.  

The case returns to the Board following a remand to the RO in 
May 2001.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  In an August 1977 rating action, the RO denied service 
connection for the cause of the veteran's death.  The 
appellant did not initiate an appeal of the denial upon 
notice of the decision.  

3.  Evidence received since the August 1977 rating action is 
new, bears directly and substantially on the matter at issue, 
and is so significant that it must be considered with all the 
evidence of record to insure proper adjudication of the 
claim.  

4.  The veteran died in December 1969.  The purported cause 
of death is stomach ulcer.  

5.  The death certificate lists the informant of the 
veteran's death as his niece.  It was not signed by a private 
physician, public health officer, or hospital authority.  The 
certificate indicated that there was no attending physician.  

6.  There is no competent, probative evidence of record 
establishing the cause of the veteran's death as stomach 
ulcer.  


CONCLUSIONS OF LAW

1.  The August 1977 rating action is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2001).

2.  New and material has been received since the August 1977 
rating action to reopen the claim for service connection for 
the cause of the veteran's death.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (2001).  

3.  Service connection for the cause of the veteran's death 
is not established.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2001)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of an 
April 1999 letter, the November 1999 rating decision, and the 
July 2000 statement of the case, the RO generally provided 
the appellant with the applicable law and regulations and 
gave notice as to the evidence needed to substantiate her 
claim.  In addition, in a May 2001 letter, the RO 
specifically set forth the notice and duty to assist 
provisions of the VCAA, offered additional guidance as to the 
required evidence, and asked the appellant to provide 
additional information needed to develop and evaluate the 
claim.  The April 2002 rating decision readjudicated the 
claim pursuant to VCAA requirements.  The May 2002 
supplemental statement of the case includes the relevant 
regulatory provisions.  The Board is satisfied that all 
required notice has been afforded the appellant.

With respect to the duty to assist, the Board notes that the 
appellant has not identified any VA or private medical 
records for the RO to secure.  In response to his March 1999 
statement, the RO issued an August 1999 request to R. Ilagan, 
M.D. for records of treatment of the veteran.  In a November 
1999 response, Dr. Ilagan stated that such treatment records 
had been lost and that, as a rural doctor, he did not keep 
complete medical records anyway.  Based on the evidence 
contained in the claims file and the RO's earlier attempts to 
secure evidence, the Board finds no reasonable basis for 
further attempts to develop the appellant's claim.  

Finally, the appellant has had the opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the May 2001 remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The RO's May 2001 and August 2001 
letters to the appellant addressed the concerns raised in the 
remand and yielded satisfactory responses.  
New and Material Evidence to Reopen

The appellant initially filed a claim for service connection 
for the cause of the veteran's death in August 1977.  In an 
August 1977 rating action, the RO denied her claim.  The 
letter also included notice of her appellate rights.  
However, the appellant did not initiate an appeal of the 
denial upon notice of the decision.  Therefore, the RO's 
decision of August 1977 is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2001).   

The Board notes that prior adjudications in the instant 
appeal have addressed only the merits of the claim without 
acknowledgment of the prior final denial.  However, the Board 
has jurisdiction to consider previously adjudicated claims 
only if new and material evidence has been presented.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the 
Board must initially determine whether there is new and 
material evidence to reopen the claim before addressing its 
merits.  The issue on appeal, as set forth above, is 
accordingly amended to reflect this requirement.       

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the claim's 
outcome would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  In 
determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992); but see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary to consider the patently incredible to be 
credible").

Evidence of record at the time of the August 1977 rating 
action included available service and service medical 
records, VA documents, and the certificate of the veteran's 
death.  In its denial, the RO indicated that there was no 
evidence that the veteran's death was due to service-
connected disease or injury.  

The Board finds that there is new and material evidence for 
purposes of reopening the claim.  Evidence received since the 
August 1977 rating action consists of private medical 
evidence, copies of the death certificate and additional 
certifications of death, and multiple statements from the 
appellant.  The private medical evidence discusses the 
veteran's treatment for the disorder listed as the cause of 
death and its relationship to the veteran's period of active 
duty.  Such evidence is new, bears directly on the matter at 
issue, and is so significant that it must be considered with 
all the evidence of record in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).  Accordingly, the 
claim is reopened.  38 U.S.C.A. § 5108.     


Service Connection for Cause of Death

As discussed above, the claim for service connection for the 
cause of the veteran's death is reopened.  Accordingly, the 
claim must be evaluated based on all the evidence of record.  
The Board notes that the appellant has had ample opportunity 
to present evidence and argument on the merits of the claim.  
Therefore, proceeding to evaluate the claim at this time 
without referral to the RO will not result in any prejudice 
to the appellant.  Bernard, 4 Vet. App. at 392-94. 

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310; 38 C.F.R. § 3.5(a); see 38 U.S.C.A. Chapter 11.  The 
service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  

Generally, a veteran's death is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in active military, naval, or air service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation, or by use 
of applicable presumptions, if available.  38 C.F.R. 
§ 3.303(a); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994) (specifically addressing claims based on exposure to 
ionizing radiation).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Some chronic diseases specific to prisoners or war are 
presumed to have been incurred in service, although not 
otherwise established as such, if manifested to a degree of 
ten percent or more any time after separation from service.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.307(a)(5).  The 
applicable diseases include peptic ulcer disease.  
38 U.S.C.A. § 1112(b); 38 C.F.R. § 3.309(c).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The veteran's May 1946 report of physical examination at 
separation from service contains no finding of abnormality.  
The veteran denied being disabled or suffering from any 
wound, injury, or disease.  

Letters from VA to the veteran dated in 1967 and 1968 
indicated that he had been found eligible for hospital care 
but that no beds were available.  Two of the four letters 
specified tuberculosis as the disorder in question; the 
remaining letters did not indicate for what illness the 
veteran sought hospitalization.  

The veteran died in December 1969.  The death certificate 
received at that time showed that he died at home.  The 
informant of death was listed as the veteran's niece.  The 
stated cause of death was stomach ulcer.  The interval 
between onset and death was noted as five minutes.  The death 
certificate was not signed by a private physician, public 
health officer, or hospital authority.  In the space 
allocated for such signature, the death certificate stated 
"NO ATTENDING PHYSICIAN."  Information compiled in March 
1970 by the Local Civil Registrar reflected the same cause of 
death and absent attending physician.  Information again 
compiled by the office of the Civil Registrar in February 
1998 and November 1998 showed the cause of death as stomach 
ulcer and gastric ulcer, respectively.   

In a March 1999 statement, Dr. Ilagan related that he treated 
the veteran from February 1964 to December 1969 when the 
veteran died of stomach ulcer.  The doctor indicated that the 
ulcer started as hyperacidity during his guerrilla days when 
food was scarce.  His financial difficulties made it almost 
impossible for a complete medical treatment.  Later, he had 
bloody stools and "ultimately his death."  In a November 
1999 statement, Dr. Ilagan certified that the veteran died of 
stomach ulcer based on findings of several bouts of 
gastrointestinal bleeding, coffee-black stools during the 
last few days before his death, cold and clammy perspiration, 
sunken and staring eyes, and a very emaciated condition as a 
result of the gastrointestinal bleeding.  In an associated 
letter, Dr. Ilagan indicated that his treatment records had 
been lost.     

In October 2001, the appellant explained that the veteran 
died at home.  She said that cause of his death was stomach 
ulcer because, from as early as 1964 to the date of his 
death, he used to take liquid medicine similar to a milk and 
Kremil-H.  She indicated that "we" determined the cause of 
death because the veteran had never been sick except for the 
stomach ulcer.  Finally, the appellant stated that Dr. Ilagan 
did not sign the death certificate because he was not around; 
he was in the United States for medical treatment.   

Considering this evidence, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  That is, the cause of the veteran's death is not 
satisfactorily determined.  Specifically, the death 
certificate is not attested by any individual qualified to do 
so.  The appellant concedes that no physician determined the 
cause of the veteran's death and indicates that "we" found 
the cause of death to be stomach ulcer because it was the 
only ailment the veteran ever had.  Although the appellant, 
as a lay person, is competent to state the fact of the 
veteran's death, she is not competent to make what is 
necessarily a medical determination as to the cause of that 
death.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. 
App. at 494.  Moreover, it is clear that the veteran suffered 
from at least one other ailment, tuberculosis, because he 
sought VA hospitalization for the disease.  

Dr. Ilagan opines that the veteran died from stomach ulcer 
based on certain findings set forth.  However, Dr. Ilagan 
also affirmatively states that any records of treatment he 
might have kept have been lost.  Thus, the Board emphasizes 
that his conclusion as to the cause of the veteran's death is 
based solely on his recollection of treatment that occurred 
30 years ago.  In addition, although Dr. Ilagan's statements 
suggest that he treated the veteran through the date of his 
death, the appellant states that the doctor did not sign the 
death certificate because he was out of the country.  Based 
on all the circumstances, the Board finds Dr. Ilagan's 
statements as to the cause of the veteran's death not 
particularly probative.  The Board has a duty to analyze the 
credibility and probative value of the evidence of record.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch 
v. Principi, 15 Vet. App. 362, 367 (2001); Owens v. Brown, 7 
Vet. App. 429, 433 (1995).  

Absence of adequate verification of the cause of the 
veteran's death, the Board is unable to determine whether 
compensation is warranted therefor.  Accordingly, the Board 
finds that the preponderance of the evidence is against 
service connection for the cause of the veteran's death.  
38 U.S.C.A. § 5107(b).  


ORDER

Service connection for the cause of the veteran's death is 
denied.  




		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

